Citation Nr: 9902724	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the veterans 
bilateral flat foot disability, currently evaluated as 30 
percent disabling, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
September 1955; he died on April [redacted] 1997.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal. 

The appellant is the veterans widow.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant essentially contends that the veterans 
bilateral flat foot disability, prior to the veterans death, 
should have been assigned a 50 percent evaluation.  She 
maintains that the veterans flat foot disability had 
worsened over time, and severely affected his functional 
ability.  Therefore, a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against assigning an evaluation in excess of 30 
percent for the veterans bilateral flat foot disability, for 
purposes of accrued benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to his death, the veterans bilateral flatfoot 
disability was productive of severely disabling 
symptomatology, manifested by objective evidence of marked 
deformity in the toes, subjective complaints of pain in the 
feet, and findings of callosities; however, the evidence was 
not productive of marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, or a lack 
of improvement by orthopedic shoes or appliances.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for the veterans bilateral flat foot disability, for 
purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1000, 4.1, 4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5276 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that following the most recent 
supplemental statement of the case, dated in April 1998, the 
appellant submitted an additional statement in support of her 
appeal.  That statement was received by the RO in June 1998.  
She also included a waiver of RO consideration of that 
statement, see 38 C.F.R. § 20.1304(c), thus, the Board will 
proceed with this appeal.  

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veterans 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1000 (1998).  Applications for accrued 
benefits must be filed within one year after the date of the 
veterans death.  Id.  

This appeal arises out of the appellants claim for an 
increased rating for the veterans bilateral flat foot 
disability, for purposes of her receipt of accrued benefits.  
The veteran was service-connected for a bilateral flat foot 
disability in a March 1960 rating decision, evaluated as 10 
percent disabling.  Subsequently, in a July 1988 rating 
decision, the RO increased the disability evaluation for the 
veterans bilateral flat foot disability to 30 percent 
disabling.  Aside from assignment of a temporary total 
evaluation in March 1987, for convalescence from bunion 
surgery, the 30 percent evaluation remained in effect and is 
the subject of this appeal.  The Board notes that in February 
1996, the veteran filed a claim for an increased rating for 
his bilateral flat foot disability.  That claim was denied in 
a July 1996 rating decision.  The veteran filed a timely 
appeal as to that decision, however, during the pendency of 
that appeal, in April 1997, the veteran died.  

In June 1997, the appellant filed a claim for an increased 
rating for the veterans bilateral flat foot disability, for 
purposes of accrued benefits.  The appellant maintains, 
essentially, that at the time of the veterans death, his 
bilateral flat foot disability met the schedular criteria for 
a 50 percent evaluation.  

As a preliminary matter, the Board finds that the appellants 
claim for an evaluation in excess of 30 percent for the 
veterans bilateral flat foot disability, for purposes of 
accrued benefits, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the appellant in establishing her 
claim.  See 38 U.S.C.A. § 5107(a).

Generally, disability evaluations are determined by comparing 
a veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In the present case, as the veteran is 
deceased, the Board will examine the symptomatology of the 
veterans bilateral flat foot disability prior to his death.  
As in all increased rating cases, when a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Additionally, after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the claimant.  38 C.F.R. § 4.3.  In evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The veterans entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the most recent level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO assigned a 30 percent evaluation for the veterans 
bilateral flat foot disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, which prescribes a 30 percent 
evaluation for severe bilateral flatfoot that is manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  A 
50 percent evaluation is assigned for pronounced bilateral 
flatfoot that is manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

Reviewing the more recent clinical evidence of record, prior 
to the veterans death, in conjunction with the schedular 
criteria noted above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 30 percent evaluation for the veterans 
bilateral flat foot disability, and the appeal is denied.  
The medical evidence reveals that just prior to the veterans 
death, in April 1997, he was hospitalized for multiple 
conditions, including diabetes, vascular disease, and multi-
infarct dementia.  Physical examination revealed contraction 
of the first metatarsal on the right foot, with decreased 
temperature, as well as left foot ulceration and purulent 
discharge, and trace edema.  However, the hospitalization 
report was silent for any references to the veterans 
bilateral flat foot disability.  

Reviewing the earlier history of the veterans bilateral foot 
disability, the Board notes that in September 1989, the 
veteran underwent a VA examination and was diagnosed with 
flat feet with bunions and callosities.  Examination revealed 
a flattening of both the longitudinal and transverse arches.  
There was slight pronation, but no eversion.  There was some 
deformity of the great toes, and calluses were present.  In 
December 1989, the veteran was seen with a painful right big 
toe, and the assessment was poorly fitting shoes.  

Turning to the more recent medical evidence, a March 1994 VA 
x-ray report revealed that the veteran had some considerable 
changes in the great toe area.  An April 1995 VA x-ray report 
revealed that the veterans right foot manifested healing in 
the fifth toe from earlier hallux valgus treatment.  In 
November 1995, the veteran was seen with complaints of aches 
on the bottom of his feet.  He stated that his feet were 
worse with orthotic shoes.  A November 1995 VA x-ray report 
revealed that the veterans left foot manifested chronic 
changes in the first and fifth metatarsal heads, with no 
evidence of osteomyelitis.  A January 1996 VA hospitalization 
report reveals that the veteran had a history of non-insulin 
dependent diabetes, as well as peripheral vascular disease, 
and an ulcer on his left foot.  A January 1996 VA x-ray 
report reveals that the veteran had bilateral superficial 
femoral artery occlusion with single vessel run-off to both 
feet.  

In April 1998, the appellant and a family friend presented 
testimony at a hearing before a hearing officer at the RO.  
In summary, the appellant and the witness testified that the 
veterans feet appeared to worsen over time, and that 
orthopedic appliances were not very helpful to the veterans 
disability.  

Based on the foregoing, the Board finds that the more recent 
clinical findings reveal that prior to the veterans death, 
his veterans bilateral flat foot disability warranted no 
more than a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  As noted above, the medical evidence 
revealed objective evidence of marked deformity in the toes, 
although there was no evidence of marked pronation or 
abduction, etc.  Additionally, the veteran complained of pain 
in his feet, and there were findings of callosities.  Such 
symptoms are characteristic of the schedular criteria 
warranted for a 30 percent evaluation, representing severe 
bilateral flatfoot.  However, the medical evidence is not 
productive of extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and a lack of improvement by 
orthopedic shoes or appliances, such that a 50 percent 
evaluation would have been warranted under Diagnostic Code 
5276, for pronounced bilateral flat foot.  

The Board notes that the more recent medical evidence, prior 
to the veterans death, indicates that he was suffering from 
multiple disorders, including peripheral vascular disease, 
which appears to have had an adverse effect on his lower 
extremities.  However, the Board points out that the present 
appeal concerns the symptomatology specifically attributable 
to the veterans bilateral flat foot disability, and not 
other associated disorders.

In short, the Board finds that the evidence does not reveal 
that the veterans bilateral flat foot disability was 
manifested by pronounced symptomatology prior to his death, 
such that a higher evaluation would be warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Additionally, there 
are no other related diagnostic codes, which would result in 
a higher evaluation.  Further, the Board finds that the 
veterans subjective complaints of pain were already 
contemplated by the 30 percent evaluation, thus, and there is 
no basis for a higher evaluation due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

In conclusion, the Board finds that the disability picture 
prior to the veterans death most nearly approximated the 
schedular criteria for the 30 percent evaluation then in 
effect for the veterans bilateral flat foot disability, and 
an evaluation in excess of 30 percent is not warranted.

In reaching this decision, the Board has considered the 
complete history of the veterans disability, as well as the 
most recent clinical manifestations of his disability, prior 
to his death, and any effects the disability had on the 
veterans earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  
The functional impairment that was attributed to pain or 
weakness has also been considered, see 38 C.F.R. § 4.40, 
4.45, 4.59 and DeLuca, 8 Vet. App. 206-207, along with all 
other pertinent aspects of 38 C.F.R. Parts 3 and 4.  The 
Board points out that the appellant did not contend, nor does 
the evidence reflect otherwise, that the veterans bilateral 
flat foot disability presented an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular standards, and require 
consideration under 38 C.F.R. § 3.321(b). 


ORDER

An evaluation in excess of 30 percent for the veterans 
bilateral flat foot disability, for purposes of accrued 
benefits, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
